ORDER

PER CURIAM.
Defendant appeals after he was convicted by a jury for one count of first degree assault, § 565.050, RSMo 1986. The court sentenced him as a prior offender to a prison term of twenty years. We affirm. We have reviewed the record and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).